Citation Nr: 0112550	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  97-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability on a direct basis and as secondary to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
November 1963.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1999, and 
hereafter referred to as the Court) from a May 22, 2000 
decision wherein the Board, in pertinent part, denied as not 
well grounded his claim of entitlement to service connection 
for a psychiatric disability on a direct basis and as 
secondary to service-connected disabilities. 

The Court in December 2000 vacated the May 22, 2000 Board 
decision on this issue and remanded the case for another 
decision taking into account matters raised in its order.  
The record shows that the Board in February 2001 notified the 
appellant and his representative by letter of the opportunity 
to submit additional evidence and argument in support of the 
appeal.  The veteran responded by letter dated in February 
2001.  His representative responded in March 2001 with 
additional written argument and referred to the joint motion 
of the parties and the actions to be taken as a result of the 
Court's remand.

The Court granted the motion of the parties to dismiss the 
appeal on the matter of whether new and material evidence had 
been submitted to reopen a claim of service connection for a 
cervical spine disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted in the joint motion of the parties to the Court, 
there has been a significant change in the law during the 
pendency of this appeal that has a direct effect upon the 
matters on appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

Finally, as the Board noted earlier, the new law eliminates 
the concept of a well-grounded claim, the very basis of the 
Board's May 2000 denial, addressed by the parties in the 
joint motion for remand.  

Therefore, for all the above discussed reasons, a remand is 
required.  

Accordingly, in light of the development agreed to by the 
parties and mandated by the Veterans Claims Assistance Act of 
2000, this case is REMANDED to the RO for the following:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the RO 
should contact the veteran and request 
that he identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to his 
treatment for psychiatric disorder(s) and 
who may have expressed an opinion as to 
the etiology of any such disorder(s) 
found, including as secondary to his 
service-connected multiple gunshots wounds 
of the right knee, right thigh, right 
calf, and residuals of a right 
sternoclavicular separation and right 
thumb injury.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA special 
psychiatric examination of the veteran for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
psychiatric disorder(s) found on 
examination.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner is requested to address the 
following medical issues:

(1) Does the veteran currently have any 
psychiatric disorder(s), and if so, is it 
at least as likely as not that this 
disorder(s) is related to any incident of 
service, or if pre-existing service, was 
aggravated therein?

(2) If a psychiatric disorder(s) is 
present, is it as least as likely as not 
that such disorder(s) is secondary to any, 
several or all of the multiple service-
connected disabilities?

(3) If no causal relationship is 
determined to exist between any 
psychiatric disorder(s) found on 
examination and service-connected 
disabilities, is any such psychiatric 
disorder(s) found on examination 
aggravated by any, several, or all of the 
multiple service-connected disabilities?

(4) If such aggravation is found present, 
the examiner must address the following 
medical issues:

(a) The baseline manifestations of 
any psychiatric disorder(s) 
determined to be present;

(b) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to service-connected 
disability(ies) based on medical 
considerations; and

(c) The medical considerations 
supporting an opinion that increased 
manifestations of any psychiatric 
disorder(s) determined to be present 
is/are proximately due to any, 
several, or all service-connected 
disabilities.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer for information 
purposes to any relevant Fast letters as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability on a direct basis and as 
secondary to service-connected 
disabilities.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO; however, 
the veteran is hereby notified that failure to report for a 
scheduled VA examination without 
good cause shown may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


